DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 8/20/21, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizawa et al. (U.S. 2018/0207939 A1).
Ishizawa et al. disclose the following claimed limitations:
Regarding independent Claim 1, an ink supply container (61, §0065 and Fig. 28) configured to supply an ink to a printer (1, §0065 and Fig. 1), 
the ink supply container comprising: 
a container part configured to contain the ink (64, §§0096, 0164-0167 and Fig. 28); 
a conduit part located on a top side of the container part, the conduit part being configured to lead the ink out (84, §§0164-0167 and Fig. 28); 
a cap configured to protect the conduit part, the cap being detachably attached to the conduit part (63B, §§0164-0167 and Fig. 28); and 
a film attached to at least one of an inner surface of the container part, an inner surface of the conduit part, and an inner surface of the cap (181, §§0164-0167 and Fig. 28).
Regarding Claim 2, a water-repellent layer is provided between the film and at least one of the inner surface of the container part, the inner surface of the conduit part, and the inner surface of the cap (§0167). Please note that a laminated film comprising at least polyethylene or polyethylene terephthalate reads on this limitation, as at least one of the constituent films is hydrophobic.
Regarding Claim 3, wherein the film is attached to all of the inner surface of the container part, the inner surface of the conduit part, and the inner surface of the cap (Fig. 28; please note that, with cap 63B attached, all surfaces above are attached to each other, therefore the film attached to one of them is also attached to the other two).
Regarding Claim 4, wherein the film includes a plurality of sub-films that are layered (§0167).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 5 is the inclusion of the limitations of a method of remanufacturing an ink supply container including blowing air between the film and at least one of the inner surface of the container part, the inner surface of the conduit part, and the inner surface of the cap to peel off and remove the film. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Claims 6-7 are allowed. The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 6-7 is the inclusion of the limitations of an ink supply container and a method of reproducing the ink supply container, respectively, including a water-repellent layer is provided on an inner surface of the container part, an inner surface of the conduit part, and an inner surface of the cap. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853